April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          VIRINDIR SAINI, Appellant

NO. 14-15-00239-CV                          V.

                          JUDY TURNER, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on July 3, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Virindir Saini.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.